VELVA L. PRICE
   T r a vis C ou n t y D is t r ict C l e r k
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   August 21, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. BOX 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle:

   A clerk’s record in cause number, D-1-GN-13-004352; 03-15-00430-CV, styled, Sanadco Inc. et al
   vs. Glenn Hegar, et al. is due in your office on Monday, August 24, 2015. This office is notifying you
   that it has not received payment for the record as of August 21, 2015.

   If you have any questions please contact me at (512) 854-3229.

   Sincerely,


   Kirby Hernandez
   Deputy Court Clerk

   cc:          Jack Hohengarten
                Samuel T. Jackson
                Connie Jefferson
                Elizabeth Medina
                Patricia Winkler
                Court File




Administrative Offices      Civil and Family Division      Criminal Division              Jury Office
   (512) 854-9457                (512) 854-9457              (512) 854-9420             (512) 854-9669
   fax: 854-4744                 fax: 854-9549               fax: 854-4566              fax: 854-4457